This was a suit in equity commenced by the defendants in error, as a committee representing interested property *Page 45 
owners, for the purpose of enjoining the plaintiffs in error from levying and collecting assessments against their property for the payment of certain paving improvements.
The town of Haskell is an incorporated town having a population of more than 1,000 and the paving was duly petitioned for by the property owners pursuant to chapter 176 of the acts of the Legislature of 1919, which act, including the title, is in words and figures as follows:
"An act providing for the establishing and changing of the grade of any street, avenue, land, alley, or other public place in any incorporated town in the state of Oklahoma, having a population of more than 1,000, as shown by the last federal census, or any special census taken for that purpose, and for permanently improving the same by paving, macadamizing, curbing, guttering and draining the same, including the installation of manholes, sewers, and catch-basins; providing for paying for said improvements, and declaring an emergency.
"Be it enacted by the People of the State of Oklahoma:
"Section 1. That all of the provisions of article 12 of chapter 10, of the Revised Laws of Oklahoma, 1910, are hereby made applicable to, and may be used for the purpose of establishing and changing the grade of any street, avenue, land, alley or other public place in any incorporated town having a population of more than one thousand (1,000) as shown by the last federal census, or any special census taken for that purpose and for permanently improving the same by paving, macadamizing, curbing, guttering and draining the same, including the installation of all manholes, sewers, and catch-basins, and providing for paying for said improvements.
"Section 2. All incorporated towns in the state of Oklahoma, having a population of more than one thousand (1,000) as shown by the last federal census, or any special census taken for that purpose, may proceed under all the provisions of said article 12 of chapter 10, of the Revised Laws of Oklahoma, 1910, and make assessments thereunder for the purpose of paying for the improvements provided for in section 1, of this act, and may issue bonds as provided for in said article and in all things necessary for the improving and paving, curbing, guttering and draining of any street, avenue, land, alley or other public place in said town, proceed under any and all the provisions of said article 12."
It is conceded that the paving was done strictly in pursuance of the foregoing act at a cost of several hundred thousand dollars, and that upon its completion the property owners benefited by the improvement sought to avoid paying for the same upon the sole ground that chapter 176, supra, is in violation of that part of section 57, art. 5, Williams' Constitution, which provides as follows:
"No law shall be revived, amended, or the provisions thereof extended or conferred, by reference to its title only; but so much thereof as is revived, amended, extended, or conferred shall be re-enacted and published at length."
The trial court sustained this view of the law and granted an injunction as prayed for, to reverse which this proceeding in error was commenced.
In our opinion the action of the trial court complained of was erroneous.
The foregoing provision of the Constitution has been fully considered by this court in several similar cases and the following rules for testing whether a particular act of the Legislature is within its inhibition have been firmly established:
"An act of the Legislature, which is in form original and in itself intelligible and complete and does not, either in its title or in its body, appear to be revisory or amendatory of any existing law, is not within the inhibition of section 57, art. 5, of the Constitution, providing that 'no law shall be revived, or the provisions thereof extended or conferred by reference to its title only; but so much thereof as is revived, amended, extended or conferred shall be re-enacted and published at length; and this is true, even where such act seeks to effectuate the powers conferred by referring to and requiring the officers provided for thereunder to proceed in the performance of their duties in accordance with general laws previously enacted." City of Pond Creek v. Haskell,21 Okla. 711, 97 P. 338; State v. Howard, 67 Okla. 289, 171 P. 30; In re Lee, 64 Okla. 310, 168 P. 53.
A casual glance clearly discloses that the act of the Legislature involved herein is in form original, and that it does not either in its title or in its body purport to revive any dormant law, or amend, extend, or confer by reference to the title only, the provisions of any existing law. This much being conceded, the act on its face not purporting to do any of the things prohibited by the Constitution, it inevitably follows that if it is to be held unconstitutional, that result must be reached by the process of construction.
Now, in construing the act, we must take into account two of the most elementary and cardinal canons of construction which apply with particular force to the situation presented by the record before us. The *Page 46 
first of these rules is that in the construction of a statute it is the duty of the court to seek to ascertain and carry out the intention of the Legislature in its enactment, and to give full effect to such intention; and the second rule is that, where there are two possible constructions of a statute, one of which will give rise to grave doubt as to its constitutionality, and the other avoids such question, the latter will be adopted. Rakowski v. Wagner, 24 Okla. 282,103 P. 632; United States v. Bennett, 232 U.S. 303.
Keeping in mind these elementary rules of construction and the tests for determining the constitutionality of acts of the Legislature laid down in City of Pond Creek v. Haskell, supra, and the other cases cited, let us proceed to take up the next question in order for determination, which is this: "Is the act intelligible?" Or, to state the same question another way, "Can the intention of the Legislature be ascertained from a comprehensive view of the act iself?"
Now, if we take the entire act, including the title, which is permissible, by the four corners and read it carefully, can there be any reasonable doubt as to what the Legislature intended? Clearly not. The intention of the Legislature, as clearly expressed in the title and the balance of the act, was to confer upon incorporated towns having a population of more than 1,000, the substantive power, not previously possessed, of permanently improving the streets by paving, etc., and to authorize the municipal officers to proceed in the exercise of the power thus conferred in accordance with the existing general laws of procedure.
Inasmuch as the intention of the Legislature may be ascertained without difficulty by an examination of the entire act, we must conclude that it is in itself intelligible.
Having reached this conclusion, we submit that the intention of the Legislature may, without doing violence to the provisions of the act itself, be fairly expressed as follows:
"Section 1. Incorporated towns having a population of more than 1,000 people are hereby granted the power to establish and change the grade of any street, avenue, land, alley or other public place therein, and to improve the same by paving, macadamizing, curbing, guttering and draining the same, including the installation of all manholes, sewers and catch-basins, and to pay for the same by assessments levied upon the property benefited.
"Section 2. The procedure for executing the foregoing powers and for making the assessments and paying for the improvements shall be the same as that now provided by law for cities of the first class."
This construction renders the act valid, and in our opinion it gives full effect to the express intention of the Legislature. City of Pond Creek v. Haskell, supra; State v. Howard, supra; In re Lee, supra.
And it also observes the rule of construction that a statute will not be declared invalid as being repugnant to the provisions of the Constitution unless such repugnancy clearly appears beyond a reasonable doubt. In re Lee, supra.
Although there are many cases in point sustaining this conclusion from other jurisdictions having similar constitutional provisions, we have cited only cases decided by this court.
The opinions rendered in the three cases principally relied upon are very exhaustive, and in them the court reviews at length practically all the authorities in point from other states. To attempt to go over the same ground again in the case at bar would be but a work of supererogation.
Suffice it to say that the decided trend of the best-considered cases is to so construe this provision of the Constitution as not to put unreasonable restraints upon the power of legislation, and thus unnecessarily embarrass the Legislature in its work. The language of the provision is so broad that a literal construction would hamper legislation almost to the extent of prohibiting it. Hence, the courts held this provision does not make it necessary when a new statute is passed, that all prior laws modified, affected, or repealed in part, by implication by it, should be re-enacted. If a law is in itself complete and intelligible, and original in form, it does not fall within the meaning and spirit of the Constitution.
We are thoroughly convinced that the act involved in this case is free from the constitutional defects urged against it under any reasonable application of the principles announced in the authorities cited.
For the reasons stated, the judgment of the trial court is reversed, and the cause remanded, with directions to take such further action as may be necessary, not inconsistent with the views herein expressed.
KENNAMER, NICHOLSON, COCHRAN, and HARRISON, JJ., concur. *Page 47